Name: Council Regulation (EEC) No 3756/83 of 19 December 1983 on the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374 / 10 Official Journal of the European Communities 31 . 12 . 83 COUNCIL REGULATION (EEC) No 3756 / 83 of 19 December 1983 on the conclusion of the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel ( 1984) between the European Economic Community and the State of Israel and concerning the import into the Community of preserved fruit salads originating in Israel ( 1984 ) is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement between the European Economic Community and the State of Israel ( 1 ) was signed on 11 May 1975 ; Whereas the Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the said Agreement and concerning the import into the Community of preserved fruit salads originating in Israel should be approved , HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters relating to Article 9 of Protocol 1 to the Agreement Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS ( ») OJ No L 136 , 28 . 5 . 1975 , p. 3 .